Citation Nr: 0117417	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-42 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The veteran had active military service from April 1975 to 
April 1977.  The veteran has been awarded special monthly 
pension benefits by the RO based on the need for regular aid 
and attendance.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that determination, the RO denied the veteran's 
claim for service connection for multiple sclerosis and the 
claim for service connection for migraine headaches.  

The veteran and her representative have requested both Travel 
Board and RO hearing officer hearings during the course of 
this appeal, but ultimately canceled requests for all 
hearings.  


REMAND

The claims folder was transferred from the RO to the Board 
for review in October 2000.  In March 2001, it was discovered 
that the veteran's representative at the Board had not 
submitted an informal hearing presentation on her behalf.  
Accordingly, the claims folder was referred to the veteran's 
representative at the Board in March 2001 for further 
argument on the veteran's behalf.  

In April 2001, the veteran's representative at the Board 
submitted an April 2001 report from C.H. Bash, M.D., along 
with a motion to allow the submission of additional evidence.  
The undersigned Board Member advises at this time that the 
motion is granted.  

In April 2001, the veteran's representative at the Board also 
submitted an informal hearing presentation on the veteran's 
behalf, in which he declined to waive RO review of Dr. Bash's 
medical report.  He also suggested that the VA physician who 
examined the veteran in November 1996 and who offered an 
opinion as to the date of onset and etiology of her multiple 
sclerosis was not a medical doctor.  This caused the Board to 
contact the RO to verify the professional status of the VA 
physician.  In May 2001, it was learned that the VA physician 
who examined the veteran in November 1996 is a 
neuroopthalmologist.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In view of the fact that the veteran's representative has 
declined to waive RO review of the Dr. Bash's report, the 
significant medical evidence added to the record since the 
November 1996 VA examination, and the fact that a VA medical 
opinion is not of record concerning the existence, onset, and 
etiology of a migraine headache disorder, the case is 
remanded for the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertaining 
to multiple sclerosis or migraine 
headaches since late 1996.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.

2.  Thereafter, the veteran should be 
afforded a VA neurologic examination to 
determine the onset and etiology of the 
veteran's multiple sclerosis and any 
migraine headache disorder found to be 
present.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), be provided to the VA 
examiner who is designated to examine the 
veteran, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances.  All clinical findings 
should be reported in detail.  The 
examiner should respond to the following 
questions:  

(a) Is it at least as likely as 
not that multiple sclerosis 
developed in service or within 
7 years after discharge from 
service, or is otherwise 
related to service? 

(b) Does the veteran currently 
have a migraine headache 
disorder? 

(c) If your answer to the 
preceding question is in the 
affirmative, is it at least a 
likely as not that the migraine 
headache disorder developed 
during service or is otherwise 
related to service?  

3.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims for 
service connection for multiple sclerosis 
and migraine headaches.  If the benefits 
sought on appeal are not granted, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and her 
representative with an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to procure clarifying evidence, 
to ensure due process of law, and to comply with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


